 Case 1:19-cv-01053-PLM-PJG ECF No. 16 filed 09/14/20 PageID.993 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 LAWRENCE W. NORCROSS,

        Plaintiff,
                                                        Case No. 1:19-cv-1053
 v.
                                                        HONORABLE PAUL L. MALONEY
 COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
 ______________________________________/

               ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff seeks judicial review of a decision of the Commissioner of the Social Security

Administration. 42 U.S.C. § 405(g). The matter was referred to the Magistrate Judge, who issued

a Report and Recommendation on August 28, 2020, recommending that this Court vacate the

Commissioner’s decision and remand the matter for further administrative action. The Report and

Recommendation was duly served on the parties. No objections have been filed. See 28 U.S.C. §

636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation of the Magistrate

Judge (ECF No. 15) is APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the decision of the Commissioner of Social Security

is VACATED and this matter is REMANDED for further administrative action pursuant to

sentence four of 42 U.S.C. § 405(g).

       A Judgment will be entered consistent with this Order.


Dated: September 14, 2020                                  /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge
